Citation Nr: 0939401	
Decision Date: 10/19/09    Archive Date: 10/28/09

DOCKET NO.  04-38 594A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
ear hearing loss.

2. Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).

3. Entitlement to service connection for a variously 
diagnosed psychiatric disorder (other than PTSD).

4. Entitlement to a compensable rating for right ear hearing 
loss.

5. Entitlement to a rating in excess of 30 percent for 
labyrinthitis with vertigo, dizziness, nausea, and tinnitus.

6. Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Ishizawar, Associate Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
June 1972 to March 1974.  These matters are before the Board 
of Veterans' Appeals (Board) on appeal from an April 2003 
rating decision of the Seattle, Washington Department of 
Veterans Affairs (VA) Regional Office (RO) that, in pertinent 
part, denied a claim for TDIU, and from a January 2006 rating 
decision of the Portland, Oregon RO.  The Veteran's claims 
file is now in the jurisdiction of the Portland, Oregon RO.  

In March 2008, the Veteran was scheduled for a hearing to be 
held before a Decision Review Officer (DRO) at the RO.  The 
Veteran was unable to attend, as he was incarcerated, and 
requested that an informal conference be conducted with his 
representative instead; this was held and a copy of the 
informal conference report is associated with the Veteran's 
claims file.  In the Veteran's November 2008 substantive 
appeal, he requested a hearing before the Board.  A Travel 
Board hearing was scheduled to be held in March 2009; 
however, the Veteran's representative advised that the 
Veteran was incarcerated and unavailable.  In May 2009, the 
Veteran requested that a videoconference hearing be conducted 
at the Snake River Correctional Institution, the facility 
where he is currently incarcerated, and provided a memorandum 
regarding the correctional facility's procedures for allowing 
inmates' access to attorneys and legal calls.  The Board 
notes, however, that governing regulation provides that a 
hearing on appeal (which includes videoconference hearings) 
may only be held in Washington, DC or at a VA facility having 
adequate physical resources and personnel for the support of 
such hearings.  38 C.F.R. § 20.705.  A state correctional 
facility is not a VA facility; therefore, the Veteran's 
request for a videoconference hearing at the Snake River 
Correctional Institution is denied.  

As a preliminary matter, the Board notes that, in September 
2000, the Veteran filed a claim seeking service connection 
for PTSD, and that was the specific claim adjudicated by the 
RO in May 2001.  In November 2004, after the May 2001 rating 
decision had become final (see 38 U.S.C.A. § 7105), the 
Veteran filed separate claims of service connection for PTSD 
and for depression.  In Clemons v. Shinseki, 23 Vet.  App. 1 
(2009), the United States Court of Appeals for Veterans 
Claims (Court) held that the scope of a mental health 
disability claim includes any mental disorder that may be 
reasonably encompassed by the claimant's description of the  
claim, reported symptoms, and other information of record, 
i.e., that matter(s) of service connection for psychiatric 
disability(ies) other than PTSD diagnosed is/are part and 
parcel of a service connection for PTSD claim (and that such 
matter(s) is/ are before the Board).  For these reasons, the 
Board finds that the RO properly characterized and 
adjudicated the Veteran's claim of service connection for 
PTSD as a "new and material" claim, but re-characterizes 
the matter of service connection for depression to encompass 
all diagnosed psychiatric disorders other than PTSD.

The issues of entitlement to service connection for a 
variously diagnosed psychiatric disorder (other than PTSD), a 
compensable rating for right ear hearing loss, a rating in 
excess of 30 percent for labyrinthitis, and TDIU are being 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant if any 
action on his part is required.


FINDINGS OF FACT

1. An unappealed April 2003 rating decision denied service 
connection for left ear hearing loss essentially because 
there was no evidence showing that such disability occurred 
in or was caused by the Veteran's service.

2. Evidence received since the April 2003 rating decision 
does not tend to show that the Veteran has a current left ear 
hearing loss disability by VA standards; does not relate to 
the unestablished facts necessary to substantiate the claims 
of service connection for left ear hearing loss; and does not 
raise a reasonable probability of substantiating such claim.

3. An unappealed May 2001 rating decision denied service 
connection for PTSD essentially because it was not shown that 
the Veteran served in combat, and there was no credible 
supporting evidence of a claimed stressor event in service.

4. Evidence received since the May 2001 rating decision does 
not tend to show that the Veteran served in combat or present 
supporting evidence for an alleged stressor event in service; 
does not relate to the unestablished facts necessary to 
substantiate the claim of service connection for PTSD; and 
does not raise a reasonable probability of substantiating 
such claims.


CONCLUSIONS OF LAW

1. New and material evidence has not been received, and the 
claim of service connection for left ear hearing loss may not 
be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. § 3.156 (2008).

2. New and material evidence has not been received, and the 
claim of service connection for PTSD may not be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the claimant and his representative of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008; 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction decision on a 
claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran was advised of VA's duties to notify and assist 
in the development of his claims prior to the January 2006 
rating decision.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006).  May 2005 and November 2005 letters explained the 
evidence necessary to substantiate his claim, the evidence VA 
was responsible for providing, and the evidence he was 
responsible for providing.  In compliance with Kent v. 
Nicholson, 20 Vet. App. 1 (2006), they also specifically 
advised him that for evidence to be considered new and 
material, it would have to show that he has a left ear 
hearing loss disability that is related to service, and 
provide supporting evidence that his alleged stressors in 
service (which were the basis for his PTSD diagnosis) 
occurred.  

The Veteran's service treatment records (STRs) were 
previously associated with his claims file, and postservice 
pertinent treatment records (and records from Social Security 
Administration (SSA)) have been secured.  The RO did not 
arrange for any VA examinations or obtain medical opinions; 
however, when there is a prior final decision on a matter, 
the duty to assist by arranging for an examination/medical 
opinion does not attach unless the previously denied claim is 
reopened.  38 C.F.R. § 3.159(c)(4)(iii).  The Veteran has not 
identified any pertinent evidence that remains outstanding.  
VA's duty to assist is met.  Accordingly, the Board will 
address the merits of the claim.

B.	Legal Criteria, Factual Background, and Analysis

A May 2001 rating decision denied the Veteran's claim of 
service connection for PTSD essentially because there was no 
credible supporting evidence of a stressor event in service 
and the Veteran had not engaged in combat.  PTSD had been 
diagnosed based on stressor events not corroborated by 
independent and credible supporting evidence.  The Veteran 
timely filed a notice of disagreement with that decision; 
however, he did not perfect an appeal in the matter with a 
substantive appeal following the issuance of a SOC, and the 
May 2001 rating decision became final.  38 U.S.C.A. § 7105.  
An April 2003 rating decision denied service connection for 
left ear hearing loss essentially because there was no 
evidence showing that such disability occurred in, or was 
caused by, the Veteran's service.  He did not appeal this 
decision and it became final.  38 U.S.C.A. § 7105.  

Reopening of the Claim

Generally, when a claim is disallowed, it may not be reopened 
and allowed, and a claim based on the same factual basis may 
not be considered.  Id.  However, a claim on which there is a 
final decision may be reopened if new and material evidence 
is submitted.  38 U.S.C.A. § 5108. 

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective for all claims to reopen 
filed on or after August 29, 2001.  The instant claims to 
reopen were filed after that date and the revised definition 
applies.  "New" evidence means existing evidence not 
previously submitted to agency decisionmakers.  "Material" 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  Id.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  Id.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is to be 
presumed.  Justus v. Principi, 3 Vet. App. 510 (1992). 

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Service connection also may be granted for any disease 
initially diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).  

To substantiate a claim of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 
38 C.F.R. § 3.303(a).

For certain chronic diseases (including organic diseases of 
the nervous system - to include sensorineural hearing loss 
(SNHL)), service connection may be established on a 
presumptive basis if they are manifested to a compensable 
degree in a specified period of time postservice (one year 
for organic diseases of the nervous system). 38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

Service connection for PTSD requires: (1) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a); (2) credible supporting evidence that the claimed 
in-service stressor actually occurred; and (3) medical 
evidence of a link, or causal nexus, between current 
symptomatology and the claimed in-service stressor.  
38 C.F.R. § 3.304(f).  Where the veteran did not engage in 
combat with the enemy, or the claimed stressors are not 
related to combat, then the veteran's testimony alone is not 
sufficient to establish the occurrence of the claimed 
stressors, and his testimony must be corroborated by credible 
supporting evidence.  Cohen v. Brown, 10 Vet. App. 128 
(1997).
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 
 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).

The Board notes that it has reviewed all of the evidence in 
the Veteran's claims file, with an emphasis on the evidence 
relevant to these appeals.  Although the Board has an 
obligation to provide reasons and bases supporting its 
decision, there is no need to discuss, in detail, every piece 
of evidence of record.  Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) (holding that VA must review the 
entire record, but does not have to discuss each piece of 
evidence).  Hence, the Board will summarize the relevant 
evidence where appropriate and the Board's analysis will 
focus specifically on what the evidence shows, or fails to 
show, as to the claims.

Left ear hearing loss

Evidence of record in April 2003 included the Veteran's STRs.  
Audiometry at the time of his service entrance examination in 
February 1972 revealed puretone thresholds, in decibels, 
were:

Hertz
500
1,000
2,000
3,000
4,000
6,000
Right 
Ear
15
15
15
10
10
n/a
Left 
Ear
15
15
10
10
10
n/a

In April 1973, the Veteran underwent an audiometric 
evaluation as part of a hearing conservation program due to 
his noise exposure as a generator operator in service; it 
revealed high frequency hearing loss in the right ear.  In 
May 1973, he was given a physical profile to restrict him 
from working in any areas where he might be exposed to loud 
noises for two months.  On January 1974 service separation 
examination, puretone air conduction thresholds, in decibels, 
were:
Hertz
500
1,000
2,000
3,000
4,000
6,000
Right 
Ear
25
45
15
40
40
35
Left 
Ear
10
5
5
5
0
20

Mild hearing loss in the right ear was noted.  In the 
Veteran's contemporaneous service separation report of 
medical history, he complained of hearing loss.

* VA treatment records from 1998 to 2003 noting that the 
Veteran has hearing loss in the right ear and wears a hearing 
aid.  In July 2000, he underwent an audiometric evaluation; 
it revealed normal hearing in the left ear and mild to severe 
sensorineural hearing loss in the right ear.  He had good 
speech discrimination bilaterally.

* On November 2000 VA audiological evaluation, puretone 
thresholds, in decibels, were:




HERTZ



500
1000
2000
3000
4000
RIGHT
40
50
70
70
60
LEFT
20
20
20
20
5

Speech audiometry revealed speech recognition ability of 72 
percent in the right ear and 100 percent in the left.  The 
Veteran complained of right ear hearing loss and dizziness.  
He reported being exposed to noise trauma in service, from 
heavy artillery and engine noise; he denied any postservice 
noise exposure.  The diagnoses were normal hearing by VA 
standards in the left ear and mild to moderately severe 
sensorineural hearing loss in the right ear.  

Evidence received since the April 2003 rating decision 
includes:

* VA treatment records from 2003 to 2005 which note that the 
Veteran has a history of right ear hearing loss and wears 
hearing aids.

* Oregon Department of Corrections treatment records from 
2005 to 2008 noting that the Veteran reports having vertigo 
due to right ear damage; they are silent as to complaints, 
treatment, findings, or diagnosis relating to left ear 
hearing loss.

* SSA records showing that in October 2003, it was determined 
that the Veteran had been disabled (as defined by the Social 
Security Act) since September 14, 1997.  His impairments, 
which are considered to be severe under the Social Security 
Act, are: hepatitis C, degenerative disc disease, vertigo and 
loss of hearing in the right ear, depression, PTSD, and 
dementia.  SSA records are silent as to complaints, 
treatment, findings, or diagnosis relating to left ear 
hearing loss.

* A June 2008 statement from B.L.D., an acquaintance of the 
Veteran's, wherein he states he has difficulty communicating 
with the Veteran due to his hearing loss, which seems to have 
grown progressively worse.  The Veteran has indicated to 
B.L.D. that "he wants to have his right ear fixed."  

* Statements from the Veteran to the effect that he has 
problems/hearing loss in the right ear.

As the Veteran's claim of service connection for left ear 
hearing loss was previously denied because there was no 
evidence showing that the disability occurred in, or was 
caused by, his service, for additional evidence received to 
be new and material, it must relate to these unestablished 
facts, i.e., tend to show he has a left ear hearing loss 
disability that was incurred or aggravated in service.  While 
the additional evidence received is new to the extent that it 
was not previously of record and considered, it is not 
material, as none of it tends to show that the Veteran has a 
left ear disability, much less relate it to service.  As that 
(the existence of a disability for which service connection 
is sought) is a threshold matter in any claim seeking service 
connection (See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992)), the additional evidence received since April 2003 
does not pertain to the threshold unestablished fact 
necessary to substantiate the claim of service connection for 
left ear hearing loss; does not raise a reasonable 
probability of substantiating such claim, and is not 
material.  Accordingly, the claim may not be reopened.
PTSD

Evidence of record in May 2001 included the Veteran's STRs, 
which are silent for any complaints, findings, treatment, or 
diagnoses relating to a psychiatric disorder.  However, on 
January 1974 service separation examination, it was noted 
that he had depression and insomnia associated with his 
impending departure from Korea.  No treatment was sought nor 
was any treatment required.  There were no complications or 
sequelae noted.  

* Service personnel records, including the Veteran's DD 214, 
showing that he served in Japan from October 1972 to April 
1973, and in Korea from April 1973 to March 1974.  His most 
significant duty was serving as a power general equipment 
operations mechanic.  He did not receive any awards or 
decorations denoting combat, and the record does not contain 
any evidence otherwise showing or suggesting that he engaged 
in combat with the enemy.  

* VA treatment records from 1998 to 2000 show that from 1998 
to 2000, the Veteran was given the following diagnoses: major 
depressive disorder, single episode; alcohol disorder, full 
remission; tetrahydrocannabinol disorder, early fully 
remission; amphetamine disorder, full remission; and given a 
differential diagnosis of acute stress disorder.  In April 
2000, it was noted that the Veteran's depressive symptoms had 
worsened; adjustment disorder with anxious features and major 
depression were diagnosed.  In August 2000, the Veteran 
reported having a recent 1-week binge on alcohol, cannabis, 
and possibly opiates, cocaine, and benzos in June or July, 
after a significant period of abstinence.  It was noted that 
he was seeking treatment for depression, and had reported 
having intermittent auditory hallucinations since 1992.  He 
also suffered from anxiety and other medical problems.  After 
an examination, it was noted that the Veteran did appear to 
have some paranoid ideation.  He reported having PTSD "from 
childhood abuse, military, and after," though he denied any 
combat experience or military trauma.  Alcohol dependence, in 
partial remission; polysubstance abuse, in partial remission; 
major depression; anxiety not otherwise specified; PTSD; and 
rule out psychosis not otherwise specified were diagnosed.  
Also in August 2000, the Veteran reported having been 
physically abused by his father as a child and experiencing 
several stressor events in service (seeing a soldier get 
accidentally killed during basic training, serving with a 
riot control force in Japan, and serving on guard post in 
Korea whereupon rounds were fired and his unit had to take 
evasive actions).  He complained of disrupted sleep, fatigue, 
and depression.  He said he thought about these events 
constantly, but denied any flashbacks.  PTSD (rule out), 
major depression (in partial remission), and alcohol 
dependence (in early full remission) were diagnosed.  He was 
referred to a VA domiciliary to improve access to PTSD 
treatment.  In September 2000, he underwent a PTSD 
psychological assessment.  His PTSD symptoms were negligible 
or absent on the Mississippi Scale for Combat-Related PTSD.  
On the PTSD symptom checklist, he endorsed 15 (out of 17) 
symptoms that were low to moderate in severity.  It was noted 
that the Veteran did not serve in a combat zone, therefore 
the severity standards of the Mississippi Scale might not 
accurately portray the degree to which he struggled with 
PTSD.  

* A February 2001 PTSD questionnaire in which the Veteran 
stated that during basic training in California, he witnessed 
the death and wounding of two soldiers during a foxhole rifle 
range exercise.  Also, while serving on guard duty in Okinawa 
and Korea, he was fired upon by fire bombs and ground fire.  

Evidence received since the May 2001 rating decision includes 

* Reno Vet Center treatment records from February 1989 to 
June 1991 showing that, on initial evaluation in February 
1989, the Veteran's "basic problem" was a history of 
alcohol abuse.  He had been sober for five months and the 
plan was to encourage the Veteran in this and provide support 
to help him find a job and keep him out of trouble.  From 
1989 to 1991, the Veteran both participated in and co-
facilitated group therapy sessions in which members discussed 
anger/anxiety issues, personal problems, and stress reduction 
methods.  In February 1990, the Veteran reported that his 
father was a "very traumatized" World War II veteran and 
that he "suffered much deprivation from the relationship."  
Therefore, although he served in Korea rather than Vietnam 
and did not have any war zone traumas to deal with, he also 
had a long history of psychological difficulties.  

* VA treatment records from 2000 to 2005 showing treatment 
for variously diagnosed psychiatric disorders, including PTSD 
and major depression.

* An August 2002 neuropsychological evaluation by Dr. J.A.S. 
in which the Veteran complained of PTSD symptoms starting as 
early as age 16 when his grandmother and a younger brother 
were killed in the same car accident.  He also suffered from 
physical abuse at the hands of his stepfather, saw a soldier 
accidentally shot during basic training in service, and was 
fired upon while serving on guard duty in Korea.  After a 
neuropsychological evaluation and personality assessment, the 
following were diagnosed: dementia, mild to moderate 
subsequent to multiple traumatic brain injuries and 
medication effects; PTSD; recurrent depression, moderate to 
severe; history of alcohol abuse/dependency in sustained, 
full remission.  

* A January 2003 letter from the Veteran's VA psychiatrist, 
Dr. B.F., in which he states the Veteran suffers from 
significant major depression, PTSD, and mild to moderate 
dementia due to a history of closed head injuries.  These 
disabilities have had a severe impact on his ability to 
function.

* SSA records showing that in October 2003, it was determined 
that the Veteran had been disabled (as defined by the Social 
Security Act) since September 14, 1997.  His impairments, 
which are considered to be severe under the Social Security 
Act, are: hepatitis C, degenerative disc disease, vertigo and 
loss of hearing in the right ear, depression, PTSD, and 
dementia.  

* The report of a July 2004 VA examination, which was 
conducted to determine the Veteran's competency.  He reported 
he was abused in childhood and had two younger brothers who 
died.  In service, he was shot at by Okinawans who were 
protesting America turning the Okinawa base over to the 
Japanese, and was fired upon while serving on guard duty in 
Korea.  The examiner conducted a mental status examination 
and administered the Beck Depression Inventory and 
Mississippi Scale for Combat-Related PTSD.  It was determined 
that the Veteran suffered from severe depression.  As to 
PTSD, his test results were well above the cut-off suggested 
for Vietnam combat-related PTSD, but not within the range 
usually associated with subjects who participate in PTSD 
groups.  However, his score was also well within the range 
suggestive of PTSD symptomatology.  As such, chronic PTSD 
with accompanying depression; depressive disorder not 
otherwise specified; attention deficit/hyper activity 
disorder not otherwise specified; and polysubstance 
dependence in remission were diagnosed.  The examiner opined 
that the Veteran was competent.

* Oregon Department of Corrections treatment records from 
2005 to 2008 showing extensive treatment for antisocial 
personality disorder and PTSD.  In January 2005, the Veteran 
reported a history of PTSD.  On February 2005 admission 
psychiatric evaluation, the physician noted that the Veteran 
was knowledgeable about symptoms of mental illness, 
particularly PTSD; however, he did not endorse any symptoms 
of depression or anxiety, and the physician questioned the 
veracity of his self-reported history of PTSD.  The physician 
also noted that the Veteran did not meet the criteria for an 
adjustment disorder, and stated that his pathology was mostly 
based on a serious characterological disorder such as 
antisocial and/or narcissistic personality.  The physician 
considered the possibility of malingering and/or feigning 
symptoms for the purpose of receiving financial compensation 
as well as medication.  In a March 2006 mental health 
medication management progress note, it was noted that the 
Veteran had a history of abuse as a child.  It was unclear 
whether the military was the cause of his PTSD as the main 
focus of the meeting was on how his hearing loss had caused 
his PTSD.  

The evidence received since May 2001 is new, as much of it 
was not previously of record; however, it is not material as 
none of it is evidence that corroborates that the Veteran 
engaged in combat, or that an alleged stressor event in 
service actually occurred.  See Cohen, supra.  Specifically, 
the Veteran alleges three in-service stressors: he saw a 
soldier accidentally killed during basic training, and he was 
fired upon while serving on guard duty in Okinawa and Korea.  
Bare repetitions of alleged stressor events, without any 
evidence (or identifying information so that evidence can be 
secured) corroborating such events do not constitute 
supporting evidence.  He has not identified the soldier 
killed, the approximate date of the event, or his 
location/unit in Okinawa/Korea when he was allegedly fired 
upon.  As he has provided only nonspecific stressor 
information regarding these events, his alleged stressors in 
service remain unverified.  [Generally, events involving the 
death of American servicemen are verifiable (if they 
occurred).]  

The new evidence received consists almost entirely of medical 
evidence showing a diagnosis of, and treatment for, PTSD.  
This is cumulative evidence, as evidence previously of record 
showed that the Veteran has a diagnosis of PTSD.  The 
previously unestablished facts necessary to substantiate the 
Veteran's claim of service connection for PTSD were that 
there was no evidence the Veteran engaged in combat, and no 
supporting evidence of a stressor event in service (and 
therefore no nexus between any diagnosis of PTSD and 
service).  Nothing the Veteran has submitted since May 2001 
addresses these facts.  See Moreau v. Brown, 9 Vet. App. 389, 
395-96 (1996) (finding that an opinion by a mental health 
professional based on a postservice examination of the 
Veteran cannot be used to establish the occurrence of a 
stressor).  

In light of the foregoing, the Board finds that the 
additional evidence received since May 2001 does not raise a 
reasonable possibility of substantiating the claim, and is 
not material.  Consequently, the claim may not be reopened.


ORDER

The appeal to reopen a claim of service connection for left 
ear hearing loss is denied.

The appeal to reopen a claim of service connection for PTSD 
is denied.


REMAND

The Veteran alleges that he suffers from depression as a 
result of his service.  As was noted above, on January 1974 
service separation examination, it was noted that he had 
depression and insomnia associated with his impending 
departure from Korea.  No treatment was sought nor was any 
treatment required.  The Veteran's extensive postservice VA 
and private treatment records show that he has been given 
diagnoses of a variety of psychiatric disorders, including 
major depression.  

The Veteran has not been afforded a VA examination to 
identify the nature and etiology of his psychiatric 
disorder(s) (other than PTSD). An examination or opinion is 
necessary if the evidence of record: (A) contains competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and (B) 
establishes that the veteran suffered an event, injury or 
disease in service; (C) indicates that the claimed disability 
or symptoms may be associated with the established event, 
injury, or disease in service, but (D) does not contain 
sufficient medical evidence for the Secretary to make a 
decision on the claim.  38 C.F.R. § 3.159(c)(4); see also 
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).  As noted, 
the Veteran alleges his depression is related to his service.  
His STRs indicate that he had some psychiatric manifestations 
in service and the diagnoses noted in his VA and private 
treatment records are sufficient to establish current 
disability.  Thus, the McLendon "low threshold" standard as 
to when a VA examination is necessary is met and an 
examination for a medical advisory opinion is indicated.  

The Veteran also claims that his depression is secondary to 
his service-connected right ear hearing loss and 
labyrinthitis disabilities.  Specifically, he alleges that 
his inability to hear causes him to be frustrated and angry.  
The symptoms that he suffers from his labyrinthitis, such as 
vertigo, motion sickness, dizziness, and ringing in his ears, 
render him unable to sleep, causing him to be stressed, 
irritated and edgy about his situation and condition.  
Secondary service connection is warranted where a disability 
is proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a).  A claimant is also 
entitled to service connection on a secondary basis when it 
is shown that a service-connected disability aggravates a 
nonservice-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995).  Briefly, the threshold legal requirements for a 
successful secondary service connection claim are: (1) 
Evidence of a current disability for which secondary service 
connection is sought; (2) a disability for which service 
connection has been established; and (3) competent evidence 
of a nexus between the two.  As the Veteran is to undergo a 
VA examination to determine whether any of his current 
variously diagnosed psychiatric disorders (other than PTSD) 
are directly related to his service, an opinion as to whether 
any are related to his service-connected disabilities should 
also be secured.  See 38 C.F.R. § 3.159(c)(4).

Regarding the Veteran's increased rating claims for right ear 
hearing loss and labyrinthitis, he claims that his service-
connected disabilities have increased in severity since he 
was last afforded VA examinations in November 2000 (for 
hearing loss) and November 2002 (for labyrinthitis).  VA and 
private treatment records show that the Veteran wears a 
hearing aid in the right ear.  In light of the allegations of 
worsening conditions and the lengthy time interval since he 
was last examined, another VA examination is necessary.  
38 C.F.R. § 3.327(a).

Notably, the Court has held that "staged" ratings are 
appropriate in an increased rating claim where the factual 
findings show distinct time periods when the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Hart v. Mansfield, 21 Vet App 505 (2007). 
 

The Board recognizes that because of the Veteran's 
incarcerated status, the typical procedures for scheduling an 
examination will likely not be adequate in this case.  The 
Court has cautioned "those who adjudicate claims of 
incarcerated veterans to be certain that they tailor their 
assistance to the peculiar circumstances of confinement.  
Such individuals are entitled to the same care and 
consideration given to their fellow veterans."  Bolton v. 
Brown, 8 Vet. App. 185, 191 (1995) (citing Wood v. Derwinski, 
1 Vet. App. 190, 193 (1991).  In Bolton, the Court remanded a 
case where the RO claimed an inability to get a fee-basis 
physician to conduct a examination at a correctional 
facility.  In that case, further efforts were deemed 
necessary to attempt to examine the veteran.  On remand, the 
RO should take all reasonable steps to arrange for 
examinations of the Veteran in connection with his claims of 
service connection for a variously diagnosed psychiatric 
disorder other than PTSD and for increased ratings for right 
ear hearing loss and labyrinthitis.  In this regard VA's 
Adjudication Procedure Manual may be helpful, as it provides 
guidance regarding the scheduling of examinations for 
incarcerated veterans.  The manual calls for the agency of 
original jurisdiction or the local Veterans Health 
Administration (VHA) Medical Examination Coordinator to 
confer with prison authorities to determine whether the 
Veteran should be escorted to a VA medical facility for 
examination by VHA personnel.  If that is not possible, the 
Veteran may be examined at the prison by: (1) VHA personnel; 
(2) prison medical providers at VA expense; or (3) fee-basis 
providers contracted by VHA.  See M21-1MR, Part 
III.iv.3.A.11.d (2008).  

Regarding the Veteran's claim seeking TDIU, that matter is 
inextricably intertwined with the appeals seeking service 
connection and increased ratings; hence, consideration of 
that matter must be deferred pending resolution of those 
claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(where a claim is inextricably intertwined with another 
claim, the claims must be adjudicated together).

Accordingly, the case is REMANDED for the following:

1. 	Regarding the claim of service 
connection for depression, to include as 
on a secondary basis, the RO must send the 
Veteran a letter providing him the notice 
required under 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), and specifically 
advising him of the amendments of 
38 U.S.C.A. § 3.310(b), effective October 
10, 2006, and the evidence required to 
support a claim of service connection for 
depression as secondary to right ear 
hearing loss and labyrinthitis.  The 
appellant and his representative should be 
afforded the opportunity to respond, and 
the RO should arrange for any further 
development suggested by their response.

2. 	The RO should then arrange for the 
Veteran to be examined by an appropriate 
mental health professional to determine 
the nature and likely etiology of his 
psychiatric disability.  The Veteran's 
claims file must be reviewed by the 
examiner in conjunction with the 
examination.  Upon examination/ interview 
of the Veteran, and review of pertinent 
medical history, the examiner should 
provide opinions responding to the 
following:

(a) What is (are) the diagnosis(es) for 
the Veteran's current psychiatric 
disability(ies) other than PTSD, if any?  
Please identify any diagnosed psychiatric 
disability that is not a chronic acquired 
psychiatric disability (e.g., personality 
disorder).

(b) For each psychiatric disability 
diagnosed (other than PTSD or personality 
disorder), please provide an opinion as to 
whether such disability is, at least as 
likely as not (50 percent or better 
probability), related to the Veteran's 
service, to include the psychiatric 
complaint noted therein.

(c) For each psychiatric disability 
diagnosed (other than PTSD or personality 
disorder), please provide an opinion as to 
whether such disability is, at least as 
likely as not (50 percent or better 
probability), caused or aggravated by the 
Veteran's service-connected disabilities 
of right ear hearing loss and/or 
labyrinthitis with vertigo, dizziness, 
nausea, and tinnitus.  If any psychiatric 
disability is determined to have been 
aggravated by the service-connected 
disabilities, such disability should be 
identified and an opinion regarding the 
degree of disability due to aggravation 
should be provided.

The examiner must explain the rationale 
for all opinions given.

3. 	The RO should also arrange for an 
otolaryngology examination of the Veteran 
(with audiometric studies) to determine 
the current severity of his right ear 
hearing loss disability, and whether the 
Veteran has hearing impairment with 
attacks of vertigo and cerebellar gait 
occurring one to four times a month (or 
more frequently) with or without tinnitus.  
The Veteran's claims file must be reviewed 
by the examiner in conjunction with the 
examination, and the report of the 
examination should include comment by the 
examiner regarding the functional 
impairment that results from the Veteran's 
service-connected right ear hearing loss 
and labyrinthitis (with vertigo, 
dizziness, nausea, and tinnitus).  
Specifically, the examiner should comment 
regarding the impact of such functional 
impairment on the Veteran's employability.  
The examiner must explain the rationale 
for all opinions given.

4. 	The RO should then re-adjudicate 
the remaining claims (to include 
consideration of the possibility of 
"staged" ratings in the increased rating 
claims).  If any remains denied, the RO 
should issue an appropriate supplemental 
SOC and afford the Veteran and his 
representative the opportunity to respond.  
The case should then be returned to the 
Board, if in order, for further review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board for additional 
development or other appropriate action must be handled in an 
expeditious manner.


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


